Order directing service of a bill of particulars modified by striking out item 2 and by inserting in place thereof the following: “ 2. Whether the accident happened at a street crossing, and, if so, which street crossing. If the accident happened between street crossings, state which street crossings.” As so modified, the order, in so far as appealed from, is affirmed, without costs. The particulars may be served within ten days from the entry of the order herein. No opinion. Lazansky, P. J., Kapper, CarsweE, Seudder and Tompkins, JJ., concur.